IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GEORGE KURUVILA AND DEBORAH              : No. 560 EAL 2017
SILVER ESQ.,                             :
                                         :
                   Petitioners           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
ARASU RAJARATNAM,                        :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.